DISMISS; and Opinion Filed January 29, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01422-CV

                          BANK OF THE WEST, Appellant
                                      V.
                   TXS UNITED HOUSING PROGRAM, INC., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-10-04636

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                  Opinion by Justice Fillmore
       Before the Court is appellant’s January 24, 2014 motion to dismiss the appeal. Appellant

has informed the Court that it no longer wishes to pursue this appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


121422F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BANK OF THE WEST, Appellant                        On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-12-01422-CV         V.                      Trial Court Cause No. DC-10-04636.
                                                   Opinion delivered by Justice Fillmore.
TXS UNITED HOUSING                                 Justices FitzGerald and Lang, participating.
PROGRAM, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, TXS UNITED HOUSING PROGRAM, INC., recover its
costs of this appeal from appellant, BANK OF THE WEST.


Judgment entered this 29th day of January, 2014.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –2–